Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cech et al. (US 2019/0054841).
Regarding claim 2, Cech et al. disclose a vehicle with a system for detecting and alerting improper usage of a seatbelt of the vehicle, the vehicle comprising: a system comprising: a vehicle seat 26 having a seat cushion and a seat back; at least one belt 22, wherein the at least one belt is intended to restrain an occupant sitting on the vehicle seat; a sensor module 30 associated with the at least one belt, the sensor module configured to generate one or more signals indicative of at least one parameter associated with at least one of the vehicle seat (see para 0038-0046 discloses the sensor can monitor, weight, stature, posture, temperature, breathing and activities), the at least one belt, or the occupant sitting on the vehicle seat; and a controller 40 configured to: receive the one or more signals indicative of the at least one parameter; analyze (para 0043 discloses the unit 40 analyzes sensor information) the received one or more signals; determine at least one of a use of the belt or a use of the vehicle seat based on the analyzed one or more signals; characterize operation (para 0043 discloses operation of different part of the vehicle based on the determined data from the sensor) of the vehicle based on the analyzed one or more signals the determined at least one of the use of the belt or the use of the vehicle seat; wherein the operation of the vehicle is different from the determined at least one of the use of the belt or the use of the vehicle seat; and provide information regarding the characterization.  
Regarding claim 3, Cech et al. disclose determining at least one of a use of the belt or a use of the vehicle seat based on the analyzed one or more signals including determining a number of occupants in a seat prior to characterizing the operation of the vehicle (see para 0043-0046 which discloses determining multiple status of the seat occupant including number).  
Regarding claim 4, Cech et al. disclose determining at least one of a use of the belt or a use of the vehicle seat based on the analyzed one or more signals including determining prior to characterizing the operation of the vehicle (see para 0043).  
Regarding claim 5, Cech et al. disclose determining at least one of a use of the belt or a use of the vehicle seat based on the analyzed one or more signals including determining a height of at least one occupants in the vehicle seat prior to characterizing the operation of the vehicle (see para 0046).  
Regarding claim 6, Cech et al. disclose determining at least one of a use of the belt or a use of the vehicle seat based on the analyzed one or more signals including determining if at least one occupants is in a correct posture within the vehicle seat prior to characterizing the operation vehicle (see para 0043-0046).  
Regarding claim 7, Cech et al. disclose determining at least one of a use of the belt or a use of the vehicle seat based on the analyzed one or more signals including determining a position of the belt in relation to an occupant prior to characterizing the operation (see para 0043-0046).  
Regarding claim 8, Cech et al. disclose determining at least one of a use of the belt or a use of the vehicle seat based on the analyzed one or more signals including determining an orientation of the belt in relation to an occupant prior to characterizing the operation (see para 0043-0046).  
Regarding claim 9, Cech et al. disclose characterizing operation of the vehicle based on the determined at least one of the use of the belt or the use of the vehicle seat includes not allowing the vehicle to operate (see para 0049).  
Regarding claim 10, Cech et al. determining at least one of a use of the belt or a use of the vehicle seat based on the analyzed one or more signals including determining if an occupant is a child prior to characterizing the operation of the vehicle (para 0043-0049).  
Regarding claim 11, Cech et al. disclose the controller is further configured to determine an identity of an occupant based on a profile prior (para 0053 discloses the profile data stored based on sensor reading) to characterizing the operation of the vehicle.  
Regarding claim 12, Cech et al. disclose a vehicle with a system for detecting and alerting improper usage of a seatbelt of the vehicle, the vehicle comprising: a system comprising: a vehicle seat 26 having a seat cushion and a seat back; at least one belt 22, wherein the at least one belt is intended to restrain an occupant sitting on the vehicle seat; a sensor module 30 associated with the at least one belt, the sensor module configured to generate one or more signals indicative of at least one parameter associated with at least one of the vehicle seat, the at least one belt, or the occupant sitting on the vehicle seat (para 0043-0046); and a controller 40 configured to: receive the one or more signals indicative of the at least one parameter; determine at least one of a use of the belt or a use of the vehicle seat based on processing the received one or more signals (para 0043); characterize an attribute of the one or more occupants based on the determined at least one of the use of the belt or the use of the vehicle seat; and provide information regarding the characterization (para 0055-0057 discloses providing information on a display).  
Regarding claim 13, Cech et al. disclose the controller 40 is further configured to characterize operation of the vehicle based on the characterization of the attribute of the one or more occupants, wherein characterization of the operation of the vehicle is different from the characterization of the attribute of the one or more occupants (see para 0043-0046 which discloses determining multiple status of the seat occupant including number).  
Regarding claim 14, Cech et al. disclose characterization an attribute of the one or more occupants based on the determined at least one of the use of the belt or the use of the -4-Application No.: 17/146281Filing Date:January 11, 2021vehicle seat includes characterization of correct posture within the vehicle seat prior to characterizing the operation (para 0043-0046).  
Regarding claim 15, Cech et al. disclose characterization an attribute of the one or more occupants based on the determined at least one of the use of the belt or the use of the vehicle seat includes characterization of a position of the belt in relation to an occupant prior to characterizing the operation (para 0043-0046).  
Regarding claim 16, Cech et al. disclose characterization an attribute of the one or more occupants based on the determined at least one of the use of the belt or the use of the vehicle seat includes characterization of an orientation of the belt in relation to an occupant prior to characterizing the operation (para 0043-0046).    
Regarding claim 17, Cech et al. disclose characterization an attribute of the one or more occupants based on the determined at least one of the use of the belt or the use of the vehicle seat includes determination of a number of occupants in the vehicle prior to characterizing the operation (para 0043-0046).  
Regarding claim 18, Cech et al. disclose a vehicle with a system for detecting and alerting improper usage of a seatbelt of the vehicle, the vehicle comprising: a system comprising: a vehicle seat 26 having a seat cushion and a seat back; at least one belt 22, wherein the at least one belt is intended to restrain an occupant sitting on the vehicle seat; a sensor 30 module associated with the at least one belt, the sensor module configured to generate one or more signals indicative of at least one parameter associated with at least one of the vehicle seat, the at least one belt, or the occupant sitting on the vehicle seat; and a controller 40 configured to: receive the one or more signals indicative of the at least one parameter; analyze the received one or more signals; -5-Application No.: 17/146281 Filing Date:January 11, 2021determine at least one of a use of the belt or a use of the vehicle seat based on the analyzed one or more signals; control operation of the vehicle based on the determined at least one of the use of the belt or the use of the vehicle seat; and provide information regarding the control.  
Regarding claim 19, Cech et al. disclose the controller 40 is further configured to determine a position of occupant in the vehicle (para 0043-0046).  
Regarding claim 20, Cech et al. disclose the controller 40 is further configured to determine if the occupant is in a correct posture within the vehicle seat prior to characterizing the operation (para 0043-0046).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636